Exhibit 99.1 For Immediate Release FIRST NBC BANK HOLDING COMPANY ANNOUNCES 2 NEW ORLEANS, LA (May 1, 2014) – First NBC Bank Holding Company (NASDAQ: NBCB), the holding company for First NBC Bank (“Company”), today announced financial results for the first quarter of 2014. For the quarter ended March 31, 2014, the Company reported net income available to common shareholders of $12.5 million, or $0.68 per share, as compared to $13.0 million, or $0.71 per share, for the fourth quarter of 2013, and $7.7 million, or $0.59 per share, for the first quarter of 2013. The Company’s earnings per share on a diluted basis were $0.66, $0.69, and $0.58 per diluted share, for the first quarter of 2014, fourth quarter of 2013, and first quarter of 2013, respectively.This was a decrease of $0.03 per diluted share, or 5.0%, over the fourth quarter of 2013, and an increase of $0.08 per diluted share, or 13.8%, over the first quarter of 2013. Net income on a non-GAAP basis adjusted for certain nonrecurring items for the first quarter of 2014 was $12.8 million, or $0.68 per share, compared to $12.7 million, or $0.66 per share for the fourth quarter of 2013, and $8.1 million, or $0.57 per share for the first quarter of 2013 (refer to press release supplemental table).Adjusted earnings per share, non-GAAP, on a diluted basis were $0.66, $0.65, and $0.56 per diluted share, for the first quarter of 2014, fourth quarter of 2013, and first quarter of 2013, respectively.Adjusted net income on a non-GAAP basis increased $0.1 million compared to the linked-quarter, or $0.02 per share.Adjusted net income on a non-GAAP basis increased $4.7 million compared to the first quarter of 2013, or $0.11 per share. Performance Highlights • The Company continues to experience strong asset growth, with total assets of $3.5 billion at March 31, 2014, an increase of 6.0% from December 31, 2013 and 24.6% from March 31, 2013. • The Company’s loan portfolio increased $113.2 million, or 4.8%, compared to December 31, 2013 and $482.7 million, or 24.3%, compared to March 31, 2013. • The Company’s deposits increased $158.6 million, or 5.8%, compared to December 31, 2013 and $506.9 million, or 21.3%, compared to March 31, 2013. • The Company recorded provision expense of $3.0 million for the first quarter of 2014, compared to $2.6 million for the same quarter of last year.The increase in the provision was due to the growth of the loan portfolio. • The Company recorded $0.6 million in syndication fees in income from sales of state tax credits during the first quarter of 2014.This income from sales of state tax credits was generated from the $23.9 million in qualified investment authority that the Company was awarded under the State of Louisiana New Markets Jobs Act in the third quarter of 2013, which generated $10.8 million in state credits.The Company recorded $1.5 million in syndication fees in income from sales of state tax credits during the fourth quarter of 2013. • The net interest margin for the quarter ended March 31, 2014 was 3.30%, an increase of 4 basis points on a linked-quarter basis, and an increase of 12 basis points from the first quarter of 2013. • The Company’s cost of deposits for the first quarter of 2014 was 1.57%, a decrease of 4 basis points compared to the same quarter of 2013. Loans The Company’s loans totaled $2.5 billion at March 31, 2014, an increase of $113.2 million, or 4.8%, from December 31, 2013. Loan growth continues to be driven primarily by increases in construction, commercial real estate and commercial loans due to favorable economic market conditions in the New Orleans trade area.The growth in commercial loans was due in part to the growth in the oil and gas industry, specifically the oil and gas service companies, which has resulted in strong commercial loan demand.The Company has consistently experienced double-digit loan growth over each of the last five years and, based on conditions within the Company’s markets, the Company expects to achieve similar growth results in 2014. The following table sets forth the composition of the Company’s loan portfolio as of the dates indicated. 1 March 31, December 31, Increase (Decrease) March 31, Increase (Decrease) (dollars in thousands) Amount Percent Amount Percent Construction $ $ $ 11.7 % $ $ 40.0 % Commercial real estate Consumer real estate Commercial Consumer Total loans $ $ $ 4.8 % $ $ 24.3 % Deposits Total deposits at March 31, 2014 were $2.9 billion, an increase of $158.6 million, or 5.8%, from December 31, 2013.The increase was driven primarily by an increase in noninterest-bearing demand deposits of $39.3 million, or 13.5%, and money market deposit accounts of $105.6 million, or 16.1%, from December 31, 2013.The increase in noninterest-bearing demand deposits was primarily due to an increase in commercial customer deposits which has occurred with the expansion of the Company’s commercial lending.The implementation of tiered pricing on the Company’s interest-bearing deposit accountsresulted in a shift by customers from NOW accounts to money market deposits. The following table sets forth the composition of the Company’s deposits as of the dates indicated. March 31, December 31, Increase (Decrease) March 31, Increase (Decrease) (dollars in thousands) Amount Percent Amount Percent Noninterest-bearing demand $ $ $ 13.5 % $ $ 43.2 % NOW accounts Money market deposits Savings deposits Certificates of deposits ) ) Total deposits $ $ $ 5.8 % $ $ 21.3 % Net Interest Income Net interest income for the first quarter of 2014 totaled $24.8 million, an increase of $0.7 million, or 3.1%, from the linked-quarter and an increase of $5.2 million, or 26.2%, from the three month period ended March 31, 2013. The Company’s net interest margin was 3.30% for the quarter ended March 31, 2014, which was 12 basis points higher than the first quarter of 2013.The net interest margin increased 4 basis points compared to the linked-quarter.The impact of the hedge executed by the Company during September 2013 was an increase in the margin for the first quarter of 2014 and the linked-quarter of 9 basis points, respectively.The cost of deposits decreased 4 basis points compared to the first quarter of 2013.The Company expects these positive net interest margin trends to continue in 2014 due to the implementation of tiered pricing on all of its deposit products in the third and fourth quarters of 2013 as well as the tiered pricing of its certificate of deposit products which will reduce the average yield as they begin to mature in 2014. The following table sets forth the Company’s average volume and rate of its interest-earning assets and interest-bearing liabilities for the periods indicated. 2 For the Three Months Ended March 31, 2014 December 31, 2013 March 31, 2013 (dollars in thousands) Average Balance Average Yield/Rate Average Balance Average Yield/Rate Average Balance Average Yield/Rate Interest-earning assets: Short-term investments $ 0.22 % $ 0.22 % $ 0.22 % Investment in short-term receivables Investment securities Loans Total interest-earning assets $ $ $ Interest-bearing liabilities: Savings $ $ $ Money market deposits NOW accounts Certificates of deposit under $100,000 Certificates of deposit of $100,000 or more CDARS® Total interest-bearing deposits $ $ $ Fed funds purchased and repurchase agreements Other borrowings Total interest-bearing liabilities $ $ $ Net interest spread 3.09 % 3.06 % 3.00 % Net interest margin 3.30 % 3.26 % 3.18 % Noninterest Income Noninterest income for the first quarter of 2014 totaled $3.4 million, an increase of $0.5 million, or 19.3%, compared to the first quarter of 2013.The increase in noninterest income for the first quarter of 2014 compared to the first quarter of 2013 resulted primarily from increases of $0.6 million in income from sales of state tax credits, primarily related to its receipt of qualified equity investment authority from the State of Louisiana under the Louisiana New Markets Jobs Act in 2013, and $0.3 million in CDE fees earned, partially offset by a decrease of $0.3 million in securities gains.Noninterest income, excluding securities gains, for the quarter ended March 31, 2014, increased $0.8 million compared to the same quarter of 2013. Noninterest income decreased $2.0 million, or 37.8%, compared to the fourth quarter of 2013.The decrease was due primarily to decreases of $0.8 million in gains on other assets sold, $0.5 million in gains on sales of loans, $0.6 million in income from sales of state tax credits, and $0.5 million in CDE fees earned. The Company’s results are impacted on a quarterly basis by seasonal factors related to its participation in federal and state tax credit programs. The notification of an allocation by the Community Development Financial Institutions Fund (CDFI) of the U.S. Treasury of Federal New Markets Tax Credits (NMTC) is typically made in the spring of each year and the release of the credits is in the later part of the third quarter. Because of this timing, the allocation of Federal NMTC by the Company to qualifying projects occurs primarily in the fourth quarter of the year with some transactions occurring in the first quarter of the next year. The Company’s fee income reflects this timing as it earns fees as each project closes; the fee is a percentage of the award. The Company recognizes the fees related to tax credit projects when they are earned. The Company recognized $0.6 million in Community Development Entity (CDE) fees during the first quarter of 2014, compared to $1.1 million during the fourth quarter of 2013, a decrease of $0.5 million, or 58.8%. The decrease on a linked-quarter is due to this seasonality. Noninterest Expense Noninterest expense for the three month period ended March 31, 2014 totaled $17.3 million, a decrease of $2.0 million, or 10.7%, compared to the linked-quarter, and an increase of $1.7 million, or 10.9%, compared to three month period ended March 31, 2013. The increase over the prior year three month period was due primarily to increases in tax credit amortization of $1.0 million and professional fees of $0.5 million. The decrease in noninterest expense compared to the linked-quarter resulted primarily from decreases in salaries and benefits expense of $1.8 million, professional fees of $0.3 million, and advertising and marketing of $0.4 million, offset by an increase in tax credit amortization of $0.5 million.The decrease in salaries and benefits expense compared to the linked-quarter was primarily due to an increase in 2013 bonus accrual due to the Company’s strong fourth quarter 2013 results. Taxes The Company’s tax benefit for the quarter ended March 31, 2014 was $5.0 million, an increase of $0.9 million compared to the prior year three month period, and a decrease of $0.9 million compared to the linked-quarter. The increase compared to the prior year first quarter was due to the increase in the Company’s investment in various tax credit programs.The decrease from the linked-quarter of 2013 was due primarily to the change in the effective rate for the first quarter of 2014. 3 The Company expects to experience an effective tax rate below the statutory rate of 35% due primarily to its receipt of Federal New Markets Tax Credits, Low-Income Housing Tax Credits and Federal Historic Rehabilitation Tax Credits. Shareholders’ Equity Shareholders’ equity totaled $395.4 million at March 31, 2014, an increase of $13.5 million from December 31, 2013. The increase was primarily attributable to the Company’s retained earnings over the period. About First NBC Bank Holding Company First NBC Bank Holding Company, headquartered in New Orleans, Louisiana, offers a broad range of financial services through its wholly-owned banking subsidiary, First NBC Bank, a Louisiana state non-member bank. The Company’s primary market is the New Orleans metropolitan area and the Mississippi Gulf Coast. The Company operates 32 full service banking offices located throughout its market and a loan production office in Gulfport, Mississippi and had 481 employees at March 31, 2014. Non-GAAP Financial Measures This press release contains financial information determined by methods other than in accordance with generally accepted accounting principles in the United States of America, or GAAP.Among other things, management utilizes a non-GAAP performance measure to adjust noninterest income to reflect the effect of the federal income tax credits generated from the Company’s investment in tax credit entities, offset by the direct costs associated with the tax credit investments, to derive at an adjusted income before income taxes non-GAAP measure.Management also utilizes non-GAAP performance measures to adjust income available to common shareholders for certain significant activities or transactions that are infrequent in nature. Management believes these non-GAAP financial measures provide information useful to investors in understanding the Company’s financial results, and the Company believes that its presentation, together with the accompanying reconciliations, provide a more complete understanding of factors and trends affecting the Company’s business and allow investors to view performance in a manner similar to management, the entire financial services sector, bank stock analysts and bank regulators. These non-GAAP measures should not be considered a substitute for GAAP basis measures and results, and the Company strongly encourages investors to review its consolidated financial statements in their entirety and not to rely on any single financial measure. Because non-GAAP financial measures are not standardized, it may not be possible to compare these financial measures with other companies’ non-GAAP financial measures having the same or similar names.A reconciliation of the non-GAAP financial measures disclosed in this press release to the comparable GAAP financial measures is included at the end of the financial statement tables. Forward-Looking Statements This press release contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 that reflect the Company’s current views with respect to, among other things, future events and financial performance. The Company generally identifies forward-looking statements by terminology such as “outlook,” “believes,” “expects,” “potential,” “continues,” “may,” “will,” “could,” “should,” “seeks,” “approximately,” “predicts,” “intends,” “plans,” “estimates,” “anticipates,” or the negative version of those words or other comparable words. Any forward-looking statements contained in this press release are based on the historical performance of the Company and its subsidiaries or on the Company’s current plans, estimates and expectations. The inclusion of this forward-looking information should not be regarded as a representation by the Company that the future plans, estimates or expectations by the Company will be achieved. Such forward-looking statements are subject to various risks and uncertainties and assumptions relating to the Company’s operations, financial results, financial condition, business prospects, growth strategy and liquidity. If one or more of these or other risks or uncertainties materialize, or if the Company’s underlying assumptions prove to be incorrect, the Company’s actual results may vary materially from those indicated in these statements. These factors should not be construed as exhaustive. The Company does not undertake any obligation to publicly update or review any forward-looking statement, whether as a result of new information, future developments or otherwise. A number of important factors could cause actual results to differ materially from those indicated by the forward-looking statements. Information on these factors can be found in the Company’s Annual Report on Form 10-K for the fiscal year end December 31, 2013, and other reports and statements the Company has subsequently filed with Securities and Exchange Commission which are available at the SEC’s website (www.sec.gov). For further information contact: First NBC Bank Holding Company Ashton J. Ryan, Jr. President and Chief Executive Officer (504) 671-3801 aryanjr@firstnbcbank.com 4 FIRST NBC BANK HOLDING COMPANY CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In thousands) March 31, 2014 December 31, 2013 Assets Cash and due from banks $ $ Short-term investments Investment in short-term receivables Investment securities available for sale, at fair value Investment securities held to maturity Mortgage loans held for sale Loans, net of allowance for loan losses of $34,465 and $32,143, respectively Bank premises and equipment, net Accrued interest receivable Goodwill and other intangible assets Investment in real estate properties Investment in tax credit entities Cash surrender value of bank-owned life insurance Other real estate Deferred tax asset Other assets Total assets $ $ Liabilities and equity Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Short-term borrowings - Repurchase agreements Long-term borrowings Accrued interest payable Other liabilities Total liabilities Shareholders’ equity: Preferred stock Convertible preferred stock Series C – no par value; 1,680,219 shares authorized; 364,983 shares issued and outstanding at March 31, 2014 and December31, 2013 Preferred stock Series D – no par value; 37,935 shares authorized, issued and outstanding at March 31, 2014 and December31, 2013 Common stock- par value $1 per share; 100,000,000 shares authorized; 18,521,831 shares issued and outstanding at March 31, 2014 and 18,514,271 shares issued and outstanding at December31, 2013 Additional paid-in capital Accumulated earnings Accumulated other comprehensive loss, net ) ) Total shareholders’ equity Noncontrolling interest 2 2 Total equity Total liabilities and equity $ $ 5 FIRST NBC BANK HOLDING COMPANY CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) For the Three Months Ended March 31, (In thousands, except per share data) Interest income: Loans, including fees $ $ Investment securities Investment in short-term receivables Short-term investments 15 17 Interest expense: Deposits Borrowings and securities sold under repurchase agreements Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charges on deposit accounts Investment securities gain, net - Gain on assests sold, net 75 Gain on sale of loans, net - Cash surrender value income on bank-owned life insurance Income from sales of state tax credits Community Development Entity fees earned ATM fee income Other Noninterest expense: Salaries and employee benefits Occupancy and equipment expenses Professional fees Taxes, licenses and FDIC assessments Tax credit investment amortization Write-down of other real estate 51 Data processing Advertising and marketing Other Income before income taxes Income tax (benefit) expense ) ) Net income Less net income attributable to noncontrolling interests - - Net income attributable to Company Less preferred stock dividends ) ) Less earnings allocated to participating securities ) ) Income available to common shareholders $ $ Earnings per common share – basic $ $ Earnings per common share – diluted $ $ 6 FIRST NBC BANK HOLDING COMPANY EARNINGS PER COMMON SHARE For the Three Months Ended March 31, (In thousands, except per share data) Basic: Income available to common shareholders $ $ Weighted-average common shares outstanding Basic earnings per share $ $ Diluted: Income available to common shareholders $ $ Weighted-average common shares outstanding Effect of dilutive securities: Stock options outstanding Warrants Weighted-average common shares outstanding– assuming dilution Diluted earnings per share $ $ 7 FIRST NBC BANK HOLDING COMPANY SUMMARY FINANCIAL INFORMATION For the Three Months Ended For the Three Months Ended March 31, % December 31, % (In thousands, except per share data) Change Change EARNINGS DATA Total interest income $ $ % $ % Total interest expense ) Net interest income Provision for loan losses Total noninterest income ) Total noninterest expense ) Income before income taxes Income tax benefit ) Net income ) Net income attributable to noncontrolling interest - Preferred stock dividends ) ) - ) - Earnings allocated to participating securities ) Net income available to common shareholders $ $ $ ) AVERAGE BALANCE SHEET DATA Total assets $ $ % $ % Total interest-earning assets Total loans Total interest-bearing deposits Total interest-bearing liabilities Total deposits Total shareholders' equity SELECTED RATIOS(1) Return on average common equity % 16.68 % 16.77 % Return on average equity Return on average assets Net interest margin Efficiency ratio(2) Tier 1 leverage capital ratio(3) Total Tier 1 risk-based capital ratio(3) Total risk-based capital ratio(3) ASSET QUALITY RATIOS(1) Nonperforming loans to total loans(4) (6) % 1.22 % 0.76 % Nonperforming assets to total assets(5) Allowance for loan losses to total loans(6) Allowance for loan losses to nonperforming loans(4) Net charge-offs to average loans (1) With the exception of end-of-period ratios, all ratios are based on average monthly balances during the respective periods. (2) Efficiency ratio is the ratio of noninterest expense to net interest income and noninterest income. (3) Capital ratios are end of period ratios for First NBC Bank only. (4) Nonperforming loans consist of nonaccrual loans and restructured loans. (5) Nonperforming assets consist of nonperforming loans and real estate and other property that has been repossessed. (6) Total loans are net of unearned discounts and deferred fees and costs. 8 FIRST NBC BANK HOLDING COMPANY RECONCILIATION OF NON-GAAP FINANCIAL MEASURES IMPACT OF INVESTMENT IN FEDERAL TAX CREDIT PROGRAMS For the Three Months Ended March 31, December 31, March 31, (in thousands, except per share data) Income before income taxes: Income before income taxes (GAAP) $ $ $ Income adjustment before income taxes related to the impact of tax credit related activities (Non-GAAP) Tax equivalent income associated with investment in federal tax credit programs(1) Income before income taxes (Non-GAAP) Income tax expense-adjusted (Non-GAAP)(2) Net income (GAAP) $ $ $ Proforma income before investment in tax credit entities: Income before income taxes (GAAP) $ $ $ Proforma interest income adjustment Proforma interest income related to investment in tax credit entities(3) Noninterest expense adjustment(4) Tax credit investment amortization(5) Other direct expenses(6) Pro forma income before income taxes(Non-GAAP) Income tax expense-adjusted (Non-GAAP)(7) Proforma net income (Non-GAAP) $ $ $ Tax equivalent income associated with investment in federal tax credit programs represents the gross amount of tax benefit from federal tax credits. Income tax expense is calculated on the adjusted non-GAAP effective tax rate for the Company of 30%, 25% and 33%, respectively, for the quarters ended March 31, 2014, December 31, 2013 and March 31, 2013. Proforma interest income adjustment related to investment in tax credit entities is calculated based on the average investment in tax credit entities utilizing the average yield on loans had the investment in tax credit entities been invested in loans. Noninterest expense adjustments related to the Company’s investment in federal tax credit programs are included as adjustments to income as if the Company had invested in loans instead of federal tax credit programs.These expenses are directly related to the Company’s investment in federal tax credit programs. Noninterest expense adjustments for direct expenses related to the Company’s investment in federal tax credit programs exclude general and administrative costs associated with the Company’s investment in federal tax credit programs. Tax credit amortization represents the amount of amortization associated with the investment in federal tax credit programs over the tax credit compliance periods. Other direct expenses represent fees and expenses incurred as a result of the Company’s investment in federal tax credit programs. Income tax expense is calculated on the adjusted non-GAAP effective tax rate for the Company of 34%, 32% and 31%, respectively, for the quarters ended March 31, 2014, December 31, 2013 and March 31, 2013. 9 FIRST NBC BANK HOLDING COMPANY RECONCILIATION OF NON-GAAP FINANCIAL MEASURES The Company recorded several items during the fourth quarter of 2013 and the first quarter of 2013 that impacted noninterest income: gain on the sale of investment securities, gain on the sale of OREO and gain on the sale of acquired impaired loans. The Company is presenting adjusted net income in the table below to eliminate the effects of the specified items. For the Three Months Ended March 31, 2014 December 31, 2013 March 31, 2013 Dollar Amount Dollar Amount Dollar Amount (In thousands, except per share data) Pre-tax After-tax(1) Per share Pre-tax After-tax(1) Per share Pre-tax After-tax(1) Per share Net income (GAAP) $ Noninterest income adjustments (Gain) on sale of investment securities - - - ) (7 ) - ) ) ) (Gain) on sale of OREO - - - ) ) ) - - - (Gain) on sale of acquired impaired loans(2) - - - ) ) ) - - - Adjusted net income (Non-GAAP) $ (1) After-tax amounts are based on a 35% marginal tax rate, except for net income which reflects the actual tax benefit/expense. (2) Sale relates to acquired impaired loans from the Central Progressive Bank acquisition in November 2011.
